The question we shall discuss is, whether there was error on the part of his Honor, the presiding Judge, in refusing to charge the following request:
"The jury are instructed that the mere fact, that the instrumentality furnished plaintiff, did not perform the work for which it was designed, at any given time, is not sufficient to show negligence on the part of the defendant, Atlantic Coast Line Railroad Company, in furnishing such appliances, nor is the mere fact of the injury sustained by plaintiff, while engaged in the work assigned to him, sufficient to raise the presumption of negligence."
Both the plaintiff and the defendant introduced testimony.
The charge and the requests to charge clearly show that the plaintiff did not rely upon the presumption of negligence, arising from the fact that he suffered injury, through an instrumentality of the defendant, but upon the testimony of the witnesses who testified.
As such question was not made an issue in the case, it can not be reasonably supposed that the refusal to charge the request, affected the rights of the defendant prejudicially.
There are two requests which were presented by the defendant, to which we desire to call special attention, one of which is as follows: *Page 119 
"The jury are instructed, that in order to recover in this case the plaintiff must prove, not only the fact of his injury, but that such injury was due to the negligence of the defendant, Atlantic Coast Line Railroad Company, and in order to establish this proposition, he must prove to your satisfaction that said defendant was guilty of one or more of the acts of negligence alleged in the complaint, and, further, that one or more of such acts of negligence tended to cause the injury."
His Honor, the presiding Judge, said, "I charge you that."
The other request is as follows:
"The jury are instructed that the burden rests upon the plaintiff in this case to show, that the master had been negligent in one or more acts complained of, and it is not enough to show, that plaintiff was injured by defendant's car, nor is it enough to show that his injury was the result of some negligence, but, on the contrary, the law requires plaintiff to prove that the injury was the proximate result of that particular negligence stated in his complaint."
His Honor said: "I charge you, that they are bound to prove the defendant was negligent, and they are bound to prove, that his negligence was a direct and proximate cause of the injury, that is, some one or more of the acts of negligence set forth in the complaint."
There was no exception to either of said rulings.
For these reasons I dissent.
MR. JUSTICE WATTS concurs in the dissenting opinion delivered by the CHIEF JUSTICE.
NOTE. — This case has been carried on writ of error to the United States Supreme Court. *Page 120